Citation Nr: 1507730	
Decision Date: 02/23/15    Archive Date: 02/26/15

DOCKET NO.  13-03 228A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri



THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for residuals of cancer of the tongue and left tonsil (claimed as cancer of the larynx).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to January 1971, to include combat service in Vietnam for which he received the Combat Infantryman Badge, among other decorations.  Afterwards, he was a member of the Missouri Army National Guard (MOARNG). 

This appeal to the Board of Veterans' Appeals (Board) arose from rating decisions of the Department of Veterans' Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  A February 2010 rating decision-in pertinent part, denied the throat cancer claim; and, an August 2011 rating decision denied the hearing loss claim.  The RO issued separate Statements of the Case (SOC) in December 2012 for each appeal, but the Veteran submitted only one Substantive Appeal (VA Form 9).  Although the sole Form 9 only addresses the hearing loss claim the Veteran indicated that he wanted to appeal all issues listed on the statement of the case and the RO certified both issues to the Board.  Both issues are therefore before the Board.  Percy v. Shinseki, 23 Vet. App. 37 (2009)

The February 2010 rating decision also denied entitlement to service connection for PTSD, which the Veteran also appealed.  A December 2012 rating decision granted service connection for PTSD with an initial 50-percent rating, effective in February 2010.  There is no indication in the claims file that the Veteran appealed either the initial rating or effective date.  Hence, that claim is not before the Board and will not be addressed in the action below.  See id; see also Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second notice of disagreement must thereafter be timely filed to initiate appellate review of the claim concerning "downstream" issues such as the compensation level assigned for the disability and the effective date).

In addition to his paper claims file, the Veteran also has Virtual and VBMS VA paperless claims files, which are highly secured electronic repositories that are used to store and review documents involved in the claims process.  The Board has reviewed the contents of both files while reviewing this appeal.

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran does not have cancer of the larynx.

2.  The Veteran's currently diagnosed cancer of the base of the tongue and left tonsil is not the result of a disease or injury in active service, to include herbicide exposure.


CONCLUSION OF LAW

The requirements for entitlement to service connection for cancer of the tongue and left tonsil (claimed as cancer of the larynx) are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1154, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307(a), 3.309(a), (e) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126, have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  Prior to issuance of the rating decision appealed, RO letters of March 2010 and June 2011 provided the Veteran fully compliant time- and content-compliant VCAA notice.  See 38 C.F.R. § 3.159(b)(1); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Hence, the VCAA notice requirements were met.

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  See 38 C.F.R. § 3.159(c).  The Veteran's VA and private medical records are in the claims file.  

The RO made a formal finding of the unavailability of some of the Veteran's service treatment records that are related to his active service.  Destruction of service medical records does not create a heightened benefit of the doubt, but only a heightened duty on the part of VA to consider the applicability of the benefit of the doubt, to assist the claimant in developing the claim, and to explain its decision.  Cromer v. Nicholson, 19 Vet App 215 (2005); Russo v. Brown, 9 Vet. App. 46, 51 (1996).  

Where service medical records are missing, VA also has a duty to search alternate sources of service records.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  
The documentation in the claims file shows the RO made multiple requests to various sources for service treatment records.  It requested records through the Resource Management Center (RMC); the Personnel Information Exchange System (PIES); the National Personnel Records Center; the Defense Personnel Records Image Retrieval System (DPRIS); and the Veteran.  It secured some STRs from active duty; records from the Veteran's period of reserve service; and personnel records.  There is no indication of other alternate sources of information.  

The RO did not afford the Veteran an examination as part of his cancer claim.  Nonetheless, the Board finds no prejudice to the Veteran and does not remand for an examination.

VA will provide a medical examination or obtain a medical opinion where there is insufficient competent medical evidence to make a decision on the claim, and there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; and, (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with a veteran's service or with another service-connected disability.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 82-83 (2006).  (Emphasis added).

There is no competent evidence of a diagnosis of throat cancer or signs and symptoms of that disease.  There is competent evidence of a diagnosis of cancer of the tongue and tonsil, but there is no indication that this may be related to service.  The Veteran has not specifically asserted that the tongue and tonsil cancer is related to service and to the extent that he and his representative are implicitly asserting such a relationship, their contention is not sufficient to trigger VA's duty to provide an examination.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (holding that a Veteran's assertion that one condition was caused by another was insufficient to trigger the duty to provide an examination).

The Veteran's representative has contended that the Veteran was scheduled for a VA examination for this claim, but failed to report with good cause; and that the Veteran should therefore, be scheduled for a new examination.  The claims file shows; however, that the only examination for which the Veteran was scheduled and failed to report was in May 2010; but this examination was scheduled to evaluate posttraumatic-stress disorder.  There is no indication that the Veteran was ever scheduled for an examination with regard to the cancer claim. 

In sum, there is no indication of further notice or assistance that would be reasonably likely to assist the Veteran in substantiating his claim.  Hence, the Board may address the merits of the appeal.

Applicable Legal Standard

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (overruled on other grounds).  Proof of a claim on the basis of continuity of symptomatology, however, is limited to where the claimed disability is a chronic disease listed at 38 U.S.C.A. § 1101; 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

In relevant part, 38 U.S.C.A. 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").
 
Pursuant to 38 U.S.C.A. § 1116(a), presumptive service connection is available on the basis of herbicide exposure for specified diseases manifested to a degree of 10 percent within a specified period in a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  It also provides presumptive service connection on the basis of herbicide exposure for each additional disease that the Secretary determines in regulations prescribed under this section warrants a presumption of service connection by reason of having a positive association with exposure to an herbicide agent, and that becomes manifest within the period (if any) prescribed in such regulations in a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  See 38 C.F.R. §§ 3.307(a)(6), 3.309(e).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis

On his January 1971 Report of Medical History for his physical examination for separation, the Veteran denied any history related to the ear, nose, or throat (ENT), tumor, growth, cyst, or cancer.  The January 1971 Report of Medical Examination For end to service (ETS), reflects that the Veteran's mouth and throat were assessed as normal.  He was deemed physically fit for separation from active service.

There is no indication in the claims file, nor does the Veteran assert, that any malignancy, to include the Veteran's cancer of the base of the tongue and left tonsil, manifested in service or within one year of his separation from active service.  Thus, there is no basis for entitlement to service connection on a presumptive basis as a chronic disease.  38 C.F.R. §§ 3.303(b); 3.307(a), 3.309(a).

Because the Veteran served in the Republic of Vietnam, he is presumed to have been exposed to herbicides.  The remaining issue is whether his cancer is of the type that it is deemed to be associated with that exposure.  In his Notice of Disagreement, the Veteran asserted that he had cancer is of the larynx.  Cancer of the larynx is a disease deemed associated with herbicide exposure.  38 C.F.R. § 3.309(e).

A February 2010 entry in the Veteran's private treatment records notes that January 2010 CT imaging of the neck revealed the Veteran to have squamous cell carcinoma of the tongue base with epiglottic invasion of the left tonsil.  The treatment records document extensive treatment for this disease, but are silent as to any involvement of the larynx.

The Agent Orange Act of 1991 requires that when the Secretary determines that a presumption of service connection based on herbicide exposure is not warranted for health outcomes, he must publish a notice of that determination, including an explanation of the scientific basis for the decision.  The Secretary's determination must be based on consideration of reports of the National Academy of Sciences (NAS) and all other sound medical and scientific information and analysis available to the Secretary.  38 U.S.C.A. § 1116(b) and (c).  
In December 2013, the NAS issued Veterans and Agent Orange Update 2012 (Update 2012).  Update 2012 explained a determination made by the Secretary, based upon Update 2010 and prior NAS reports, that a presumption of service connection based on exposure to herbicides in the Republic of Vietnam is not warranted for cancers of the oral cavity (including lip and tongue) or the pharynx (including tonsils).  See 77 Fed. Reg. 47,924, 47,927 (August 2012).

In light of the fact that the Veteran's cancer is of the type and locus which the Secretary has specifically determined is not associated with herbicide exposure, means that service connection cannot be provided on a presumptive herbicide exposure.  Id.

Notwithstanding the foregoing presumption provisions, a claimant is not precluded from establishing service connection for disability due to Agent Orange exposure with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Stefl v. Nicholson, 21 Vet. App. 120 (2007).

The Veteran has not asserted any basis for entitlement other than his presumed herbicide exposure in Vietnam.  Neither has he referenced any evidence to the effect that his cancer of the base of the tongue with epiglottis and left tonsil involvement should be included among the cancers deemed associated with herbicide exposure.  The Veteran's private records related to the treatment of his cancer do not contain any opinion by any of his physicians that his cancer is causally connected to his active service, to include herbicide exposure.  In fact, a February 2010 entry in the private records reflects that the physician suspected the Veteran's cancer was associated with the human papilloma virus, as his tobacco-use history was not significant.  

There is no other evidence of a link between the current cancer and a disease or injury in service.  The Board considered the doctrine of reasonable doubt.  As the preponderance of the evidence is against the Veteran's claim; however, the doctrine is not for application.  Schoolman v. West, 12 Vet. App. 307, 311 (1999).


ORDER

Entitlement to service connection for residuals of cancer of the tongue and left tonsil (claimed as throat cancer) as due to herbicide exposure is denied.


REMAND

The July 2011 audiology examination reports reflect that the examiner opined that there was not at least a 50-percent probability that the Veteran's bilateral hearing loss is causally connected to his in-service noise exposure.  Although the examiner provided a detailed explanation of this opinion; he also provided an opinion that Veteran's tinnitus was associated with his hearing loss; and, that there was at least a 50-percent probability that the tinnitus was causally connected with his active service.  The Board also notes that the examiner noted literature that included factors that could contribute to a temporary hearing loss becoming permanent.  One of the noted factors was tinnitus.

In light of the above, the Board agrees with the Veteran's representative's assertion in the Appellate Brief.  Specifically, the audio examiner's nexus opinions on the tinnitus and hearing loss appear inconsistent or contradictory, and that further clarification is needed.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should send the claims file to the examiner who conducted the July 2011 and February 2013 audio examinations.  Ask the examiner to reconcile his opinion that current hearing loss was unrelated to service with the opinion that tinnitus was related to service connected hearing loss.  

The examiner expound on the noted reference that tinnitus could contribute to a temporary hearing loss becoming permanent.  The examiner should opine whether it is at least as likely as not that the Veteran's tinnitus contributed to a temporary hearing loss that became permanent.  

In the event the examiner who conducted the audio examinations is no longer available, refer the claims file to an equally qualified examiner.

Should the examiner advise the requested opinion cannot be rendered without an examination of the Veteran, the AOJ should arrange the examination.  The claims file must be provided for review by the examiner as part of the examination.

2.  If the decision remains in any way adverse to the Veteran, the AOJ should issue a supplemental statement of the case (SSOC); and return the case to the Board, if otherwise in order.

The case should thereafter be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  VA will notify him if further action is required on his part.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


